—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about September 24, 1998, which, in a CPLR article 78 proceeding by petitioner landlord to restrain respondent Division of Housing and Community Renewal (DHCR) from entertaining respondent tenants’ fair market rent appeal, granted DHCR’s cross motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, without costs.
There is no merit to petitioner’s argument that DHCR lacks jurisdiction to establish the fair market rent of an apartment rented for more than $2,000 upon decontrol. Were such the case, a landlord could exempt itself from initial rent regulation of a decontrolled apartment simply by pegging the rent at a level above $2,000. That such was not intended is clearly indicated by the general applicability of fair market rent procedures to initially decontrolled apartments without specific exception for high rent apartments (Rent Stabilization Law [Administrative Code of City of NY] § 26-513 [b] [1], [2]). Concur — Williams, J. P., Tom, Saxe and Friedman, JJ.